DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.


Remarks
Claims 1, 9, and 12 are amended.
Claims 13 and 16 are cancelled.
Claims 1-12 and 14-15 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “said passivating barrier layer” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "said at least one passivating barrier layer".  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 12 recites “the composition” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "a composition".  Appropriate correction is required.
	
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 12 fails to further limit the subject matter of the claim 1 upon which it depends.  “wherein the composition of the selected material of said perovskite layer is modified by partially replacing said Pb constituent by another element from the group IV elements” in claim 12 does not further limit the subject matter of “wherein said perovskite layer comprises material selected from the group consisting of CH3NH3Pbl3, CH3NH3PbCl3, CH3NH3PbBr3, CH3NH3Pbl3-xClx, CH3NH3Pbl3-xBrx, HC(NH2)2Pbl3, HC(NH2)2PbCl3, HC(NH2)2PbBr3, HC(NH2)2Pbl3-xClx, HC(NH2)2Pbl3.xBrx, [HC(NH2)2]1-xCsXPbl3, CsPbI3xBrx, [HC(NH2)2]i-xCsxPbl3.yBry, CH3NH3Pbi-xSnx13.yBry, (CH3NH3)1.x-y[HC(NH2)2]yCsxPbl3-zBr, (CH3NH3)1-.xy[HC(NH2)2]yCsxPb1-zSnz13-sBrs, and (CH3NH3)1-x-y-z [HC(NH2)2]zCsyRbxPbl3.sBrs” in claim 11 (When “Pb” element is partially replaced by another element from the group IV elements, the material becomes different material from the material required by claim 11).  For the purpose of this office action, the recitation of claim 12 will be treated as it is already met by the claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over SNAITH (US 20150129034 A1).
	Regarding claim 1, SNAITH teaches a hybrid organic-inorganic solar cell (see the optoelectronic device (perovskite solar cell) ([0191] the optoelectronic device of the invention is a photovoltaic device, for instance a solar cell and see Fig.1b)), comprising:
a) a substrate (see the glass substrate); 
b) a transparent conductive oxide (TCO) layer (see the FTO anode layer) deposited on said substrate (see Fig. 1b); 
c) an electron transport material (ETM) layer (see the compact TiO2 layer), wherein said ETM layer comprises an n-type layer (Since the compact TiO2 layer transports electrons in the perovskite solar cell, the TiO2 layer has electron transporting property and is an n-type layer); 
d) a hole transport material (HTM) layer (see the hole-transporter (Spiro-MeOTAD) layer), wherein said HTM layer comprises a p-type layer (Since the hole-transporter (Spiro-MeOTAD) layer transports holes in the perovskite solar cell, the hole-transporter (Spiro-MeOTAD) layer has hole transporting property and is a p-type layer);
e) at least one passivating barrier layer (see the mesoporous Al2O3 layer; Regarding the claimed “passivating barrier”, it is Examiner's position that SNAITH's composition is substantially the same composition as Applicant’s disclosure.  SNAITH discloses Al2O3 layer between the electron transport material layer and the perovskite layer, and Applicant’s specification discloses Al2O3 passivating barrier layer between the ETM layer and perovskite layer (see P5, Fig. 3D).  SNAITH’s composition is considered to inherently provide the same predictable property regarding “passivating barrier”, and the property regarding “passivating barrier” would obviously have been present in modified SNAITH’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.); 
f) a perovskite layer (see the perovskite layer), wherein said perovskite layer comprises an i-type layer ([0071] the perovskite may be n-type or p-type, or it may be an intrinsic semiconductor; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the intrinsic perovskite material in the device of SNAITH, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).); and 
g) an electrode layer (see the Ag cathode layer); 
wherein said substrate, said TCO layer, said ETM layer, said perovskite layer, said HTM layer and said electrode layer are arranged in an n-i-p stack (see the discussion above; the perovskite solar cell is arranged in an n-i-p stack) (see the discussion above and Fig. 1b); 
wherein said at least one passivating barrier layer is fabricated on the perovskite layer (Regarding the recitation "fabricated on the perovskite layer", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “on the perovskite layer” is given patentable weight.  SNAITH teaches said at least one passivating barrier layer is on the perovskite layer (see Fig. 2c)) and disposed (i) between said perovskite layer and said HTM layer, or (ii) between said perovskite and said ETM layer, or (iii) between said perovskite and said HTM layer, and between said perovskite layer and said ETM layer, or (iv) between said TCO layer and said ETM layer, and between said ETM layer and said perovskite layer, and between said perovskite layer and said HTM layer, or (v) between said substrate and said TCO layer, and between said TCO layer and said ETM layer, and between said ETM layer and said perovskite layer, and between said perovskite layer and said HTM layer (The mesoporous Al2O3 layer is disposed between the perovskite layer and the compact TiO2 layer)
wherein said passivating barrier layer comprises a material selected from the group consisting of Al2O3, SnO2, ZnO, NiOx (see the mesoporous Al2O3 layer).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	SNAITH teaches said ETM layer comprises material selected from the group consisting of Fullerene, ZnOS, TiOx, SnOx, ZnOx, CdS, Sb2S3, and Bi2S3 (see the compact TiO2 layer).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Since claim 3 further limits the Fullerene of claim 2, wherein the Fullerene is not relied on for the art rejection of claim 2, the claimed limitation required by claim 3 is considered to be already met by SNAITH.

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 2.
	Since claim 4 further limits the Fullerene of claim 2, wherein the Fullerene is not relied on for the art rejection of claim 2, the claimed limitation required by claim 4 is considered to be already met by SNAITH.

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	SNAITH teaches said HTM layer comprises material selected from the group consisting of P3HT, Spiro-OMeTAD, PEDOT:PSS, NiOx, MoO, WOX, CuO., Cu[SCN]X, V205, MoS2, CuGaO2, PTAA, Poly-TPD and PbS (see the hole-transporter (Spiro-MeOTAD) layer).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	SNAITH teaches said P3HT, Spiro- OMeTAD, PTAA, and Poly-TPD are doped or undoped (The hole-transporter (Spiro-MeOTAD) layer is considered to be undoped).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	SNAITH teaches said TCO layer material is selected from the group consisting of In2O3:SnO2 (SNAITH), In2O3:H, SnO2:F (FTO), SnO2, ZnO:Al, and ZnO:B (see the FTO anode layer).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	SNAITH teaches said electrode layer material is selected from In2O3:SnO2 (SNAITH), In2O3:H, ZnO:Al, ZnO:B, SnO2, C, Au, Ag, Cu, Ni, and Al (see the Ag cathode layer).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	SNAITH teaches said at least one passivating barrier layer comprises material consisting of Al2O3 (see the mesoporous Al2O3 layer).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	SNAITH teaches an electrode that is proximal to said substrate comprises a semi-transparent or non-transparent electrode (The Ag electrode is proximal to the glass substrate and a semi-transparent or non-transparent electrode).  

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	SNAITH teaches said perovskite layer comprises material selected from the group consisting of CH3NH3Pbl3, CH3NH3PbCl3, CH3NH3PbBr3, CH3NH3Pbl3-xClx, CH3NH3Pbl3-xBrx, HC(NH2)2Pbl3, HC(NH2)2PbCl3, HC(NH2)2PbBr3, HC(NH2)2Pbl3-xClx, HC(NH2)2Pbl3.xBrx, [HC(NH2)2]1-xCsXPbl3, CsPbI3xBrx, [HC(NH2)2]i-xCsxPbl3.yBry, CH3NH3Pbi-xSnx13.yBry, (CH3NH3)1.x-y[HC(NH2)2]yCsxPbl3-zBr, (CH3NH3)1-.xy[HC(NH2)2]yCsxPb1-zSnz13-sBrs, and (CH3NH3)1-x-y-z [HC(NH2)2]zCsyRbxPbl3.sBrs ([0131] the perovskites are selected from CH3NH3PbI3, CH3NH3PbBr3, CH3NH3PbCl3, CH3NH3PbF3, CH3NH3PbBd2, CH3NH3PbBrCl2, CH3NH3PbIBr2, CH3NH3PbICl2, CH3NH3PbClBr2, CH3NH3PbI2Cl, CH3NH3SnBrI2, CH3NH3SnBrCl2, CH3NH3SnF2Br, CH3NH3SnIBr2, CH3NH3SnICl2, CH3NH3SnF2I, CH3NH3SnClBr2, CH3NH3SnI2Cl and CH3NH3SnF2Cl. For instance, in the optoelectronic device of the invention, the perovskites may be selected from CH3NH3PbBrI2, CH3NH3PbBrCl2, CH3NH3PbIBr2, CH3NH3PbICl2, CH3NH3PbClBr2, CH3NH3PbI2Cl, CH3NH3SnBrI2, CH3NH3SnBrCl2, CH3NH3SnF2Br, CH3NH3SnIBr2, CH3NH3SnICl2, CH3NH3SnF2I, CH3NH3SnClBr2, CH3NH3SnI2Cl and CH3NH3SnF2Cl. Typically, the perovskite is selected from CH3NH3PbBrI2, CH3NH3PbBrCl2, CH3NH3PbIBr2, CH3NH3PbICl2, CH3NH3PbClBr2, CH3NH3PbI2Cl, CH3NH3SnF2Br, CH3NH3SnICl2, CH3NH3SnF2I, CH3NH3SnI2Cl and CH3NH3SnF2Cl. More typically, the perovskite is selected from CH3NH3PbBrI2, CH3NH3PbBrCl2, CH3NH3PbIBr2, CH3NH3PbICl2, CH3NH3PbClBr2, CH3NH3PbI2Cl, CH3NH3SnF2Br, CH3NH3SnF2I and CH3NH3SnF2Cl. Usually, the perovskite is selected from CH3NH3PbBrI2, CH3NH3PbBrCl2, CH3NH3PbIBr2, CH3NH3PbICl2, CH3NH3SnF2Br, and CH3NH3SnF2I).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
	Since claim 12 further limits Pb constituent of the material of said perovskite layer partially replaced by another element from the group IV elements, which is not relied on for the art rejection of claim 11 (see, e.g. CH3NH3PbI3 perovskite layer), the claimed limitation required by claim 12 is considered to be already met by SNAITH (see the rejection of claim 12 under 35 U.S.C. 112(d)).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SNAITH (US 20150129034 A1) as applied to claim 1 above, further in view of ZHAO (Effective hole extraction using MoOx-Al contact in perovskite CH3NH3PbI3 solar cells).
	Regarding claims 14 and 15, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein an additional passivating barrier layer is disposed between said ETM layer and said electrode layer” in claim 14 and “wherein an additional passivating barrier layer is disposed between said HTM layer and said electrode layer” in claim 15, SNAITH does not explicitly disclose the claimed feature.  However, ZHAO discloses a perovskite CH3NH3PbI3 solar cell, wherein the J–V and impedance results suggest
that MoOx/Al can be used as an effective hole-extraction contact to replace more expensive metal contacts (e.g., Ag or Au) for perovskite solar cells (see P213906-3, Fig. 2).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Ag layer in the device of SNAITH with the MoOx/Al layer as taught by ZHAO, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).  Therefore, modified SNAITH teaches an additional passivating barrier layer is disposed between said ETM layer and said electrode layer and an additional passivating barrier layer is disposed between said HTM layer and said electrode layer (see the MoOx layer, which is the same material as Applicant’s passivating barrier layer and has a passivating barrier property; see the discussion above, Fig. 1b of SNAITH and Fig. 2 of ZHAO).


Response to Arguments
	Applicant's arguments filed on 09/02/2022 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726